Detailed Action
This office action is in response to the amendment filed on 05/09/2022.

Status of Claims
Claims 1-30 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 20 and 23 are rejected under AIA  35 U.S.C. 102(2) as being anticipated by Chae et al. (Publication No.  US 2021/0051500, hereinafter referred to as Chae).
Regarding Claims 1 and 20, Chae discloses a method for wireless communications at a first user equipment (UE), comprising: 
	monitoring a sidelink communications link with a second UE for receipt of one or more feedback messages associated with one or more sidelink messages as part of a radio link monitoring procedure for the sidelink communications link (Receive a configuration message indicating a radio link monitoring (RLM) window of a sidelink between the first wireless device and the second wireless device; see figure 29 numeral 2910 & ¶ 0254. Determine [monitoring], based on the RLM window and HARQ ACK/NACK feedback [one or more feedback message], an block error rate (BLER); see figure 29 numeral 2920 & ¶ 00243/0254.); 
detecting a radio link failure of the sidelink communications link based at least in part on whether the one or more feedback messages are received (Determine [detecting] a radio link failure (RLF) based on the BLER exceeding a threshold value; see figure 29 numeral 2930 & ¶ 0254. The BLER is measured, during the RLM window, based on the HARQ ACK/NACK feedback [one or more feedback message]; see ¶ 0243.); and 
reporting the radio link failure based at least in part on the detection of the radio link failure (Transmit [reporting] to a base station, an indication of the radio link failure of the sidelink; see figure 29 numeral 2940 & ¶ 0254.).


Regarding Claim 4 and 23, Chae discloses detecting the radio link failure comprises: transmitting, to the second UE and via the sidelink communications link, the one or more sidelink messages in one or more transmission time intervals (The sidelink transmitter send packets; see figure 28.); 
monitoring the sidelink communications link for receipt of the one or more feedback messages from the second UE and in response to the one or more sidelink messages in one or more subsequent transmission time intervals after the one or more transmission time intervals (Receive a configuration message indicating a radio link monitoring (RLM) window of a sidelink between the first wireless device and the second wireless device; see figure 29 numeral 2910 & ¶ 0254. Determine [monitoring], based on the RLM window and HARQ ACK/NACK feedback [one or more feedback message], an block error rate (BLER); see figure 29 numeral 2920 & ¶ 00243/0254.); and 
determining the radio link failure based at least in part on one or more unsuccessful receipts of the one or more feedback messages based at least in part on the monitoring (Determine [detecting] a radio link failure (RLF) based on the BLER exceeding a threshold value; see figure 29 numeral 2930 & ¶ 0254. The BLER is measured, during the RLM window, based on the HARQ ACK/NACK feedback [one or more feedback message]; see ¶ 0243.).


Regarding Claim 6, Chae discloses that the first UE comprises a transmitter UE for the sidelink communications link, and the second UE comprises a receiver UE for the sidelink communications link (The system includes a sidelink transmitter UE [first wireless device] and sidelink receiver UE [second wireless device]; see figure 22.).


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chae et al. ( Publication No.  US 2021/0051500, hereinafter referred to as Chae) in view of Park et al. (Publication No.  US 2020/0314939, hereinafter referred as Park).
Regarding Claims 2 and 21, Chae fails to disclose transmitting, to a base station, an indication of the radio link failure via radio resource control (RRC) signaling. However, in analogous art, Park discloses transmitting an RRC message based on sidelink RLF to a base station (BS); see ¶ 0032. The RRC message is related to reporting of the sidelink radio link failure (RLF) to the BS; see ¶ 0032. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae RLM for SL with the RRC message in order to enable sidelink RLF reporting; see ¶ 0002.


Claims 3 and 22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chae et al. ( Publication No.  US 2021/0051500, hereinafter referred to as Chae) in view of Xu et al. (Publication No.  US 2020/0260353, hereinafter referred as Xu).
Regarding Claims 3 and 22, Chae fails to disclose transmitting, to a base station, a request for a sidelink connection reestablishment with the second UE. However, in analogous art, Xu discloses that a UE  may experience a radio link failure (RLF) and initiate a re-establishment procedure (e.g., via re-establishment request) with gNB; see ¶ 0153. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae RLM for SL with the reestablishment request in order to initiate a re-establishment/re-configuration procedure; see ¶ 0153.


Claim 5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chae et al. ( Publication No.  US 2021/0051500, hereinafter referred to as Chae) in view of Chen et al. (Publication No.  US 2020/0252989, hereinafter referred as Chen).
Regarding Claim 5, Chae fails to disclose refraining from transmitting messages via the sidelink communications link to the second UE based at least in part on the detection of the radio link failure. However, in analogous art, Chen discloses stopping data transmission over the unicast sidelink wireless connection; see ¶ 0097. Triggering conditions may include sidelink RLF declaration; see ¶ 0097. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae RLM for SL with the sidelink connection maintenance mechanism in order to help detect if a pair of wireless devices that has established a unicast sidelink wireless connection have moved too far apart for the unicast sidelink wireless connection, and/or to reconfigure the unicast sidelink wireless connection in view of current radio conditions; see ¶ 0006.


Claims 7-10, 12-13, 18-19, 24-27, and 29-30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yiu et al. (Publication No.  US 2015/0087317, hereinafter referred as Yiu) in view of Chae et al. ( Publication No.  US 2021/0051500, hereinafter referred to as Chae).
Regarding Claims 7 and 24, Yiu discloses initiating a timer based at least in part on an unsuccessful receipt of the one or more transmissions in the transmission time interval (The UE may detect that the CQI is less than the threshold Qout and generate an out-of-sync indication [unsuccessful receipt]; see ¶ 0018. Once out-of-sync indications have been generated, the UE may start the T310 timer and attempt to recover the radio link; see ¶ 0018. The T310 timer may count up to a specified threshold and/or count down from a specified starting point; see ¶ 0026.).
Yiu fails to disclose identifying a transmission time interval for sidelink transmissions from a first UE via a sidelink communications link; monitoring the sidelink communications link for one or more sidelink transmissions from the first UE during the transmission time interval. However, in analogous art, Chae disclose receive a configuration message indicating a radio link monitoring (RLM) window of a sidelink between the first wireless device and the second wireless device; see figure 29 numeral 2910 & ¶ 0254. Determine [monitoring], based on the RLM window, an error rate; see figure 29 numeral 2920 & ¶ 0254. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yiu RLF mechanism with the  RLM mechanism in order to enable high transfer rate and a low latency via communication between devices in proximity; see ¶ 0229-0230.

Regarding Claim 8 and 25, Yiu discloses determining a radio link failure for the sidelink communications link based at least in part on the timer exceeding a threshold value (the UE may detect that the CQI is less than the threshold Qout and generate an out-of-sync indication [unsuccessful receipt]; see ¶ 0018. Once out-of-sync indications have been generated, the UE may start the T310 timer and attempt to recover the radio link; see ¶ 0018. The T310 timer may count up to a specified threshold and/or count down from a specified starting point; see ¶ 0026. The UE declare a radio link failure (RLF) when the scaled T310 timer has expired; see ¶ 0026. )

Regarding Claim 9 and 26, Yiu discloses determining the threshold value based at least in part on a pre-configured value, a value determined during establishment of the sidelink communications link, a priority level associated with data transmitted via the sidelink communications link, an indication from a base station, or a combination thereof (The eNodeB may use a radio resource control (RRC) message (e.g., a connection reconfiguration message) to send timer parameters to the UE.; see ¶ 0016).

Regarding Claim 10 and 27, Yiu discloses that the value determined during establishment of the sidelink communications link is based at least in part on a speed of the first UE or the second UE, a congestion level of the sidelink communications link, the priority level associated with data transmitted via the sidelink communications link, an application for which the sidelink communications link is used, or a combination thereof (The UE may adjust [reconfigure] the RLF timer parameters [threshold] by determining which of a plurality of RLF timers to use to determine when to declare an RLF; see ¶ 0014. The RLF timer corresponding to the current UE speed may be started; see ¶ 0014.)

Regarding Claim 12 and 29, Yiu discloses reconfiguring the threshold value based at least in part on a change in speed of the first UE or the second UE, a congestion level of the sidelink communications link, a change in a priority level associated with data transmitted via the sidelink communications link, or a combination thereof (The UE may adjust the RLF timer parameters [threshold] by determining which of a plurality of RLF timers to use to determine when to declare an RLF; see ¶ 0014. The RLF timer corresponding to the current UE speed may be started; see ¶ 0014.).

Regarding Claim 13 and 30, Yiu fails to disclose reporting the radio link failure based at least in part on the determination of the radio link failure. However, in analogous art, Chae disclose determining a radio link failure (RLF) based on the error rate exceeding a threshold value; see figure 29 numeral 2930 & ¶ 0254. Transmit [reporting] to a base station , an indication of the radio link failure of the sidelink; see figure 29 numeral 2940 & ¶ 0254. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yiu RLF mechanism with the  RLM mechanism in order to enable high transfer rate and a low latency via communication between devices in proximity; see ¶ 0229-0230.

Regarding claim 18, Yiu fails to disclose that the timer comprises a timer that starts counting down based at least in part on the unsuccessful receipt of the one or more sidelink transmissions (The UE may detect that the CQI is less than the threshold Qout and generate an out-of-sync indication [unsuccessful receipt]; see ¶ 0018. Once out-of-sync indications have been generated, the UE may start the T310 timer and attempt to recover the radio link; see ¶ 0018. The T310 timer may count up to a specified threshold and/or count down from a specified starting point; see ¶ 0026.) 

Regarding Claim 19, Yiu fails to disclose that the first UE comprises a transmitter UE for the sidelink communications link, and the second UE comprises a receiver UE for the sidelink communications link. However, in analogous art, Chae disclose a sidelink transmitter UE and a sidelink receiver UE; see figure 28. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yiu RLF mechanism with the  RLM mechanism in order to enable high transfer rate and a low latency via communication between devices in proximity; see ¶ 0229-0230.



Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Yiu et al. (Publication No.  US 2015/0087317, hereinafter referred as Yiu) in view of Chae et al. ( Publication No.  US 2021/0051500, hereinafter referred to as Chae) and further in view of Park et al. (Publication No.  US 2020/0314939, hereinafter referred as Park).
Regarding claim 14, Yiu fails to disclose reporting the radio link failure comprises: transmitting, to a base station, an indication of the radio link failure via radio resource control (RRC) signaling. However, in analogous art, Park discloses transmitting an RRC message based on sidelink RLF to a base station (BS); see ¶ 0032. The RRC message is related to reporting of the sidelink radio link failure (RLF) to the BS; see ¶ 0032. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yiu RLF mechanism with the RRC message in order to enable sidelink RLF reporting; see ¶ 0002.



Claims 15-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yiu et al. (Publication No.  US 2015/0087317, hereinafter referred as Yiu) in view of Chae et al. ( Publication No.  US 2021/0051500, hereinafter referred to as Chae) and further in view of Jung et al. (Publication No.  US 2020/0229007, hereinafter referred as Jung).
Regarding claim 15, Yiu fails to disclose reporting the radio link failure further comprises: transmitting, to the first UE, an indication of the radio link failure via sidelink signaling. However, in analogous art, Jung discloses that the vehicle terminal may transmit a PC5 [sidelink interface] MAC CE message to the vehicle terminal, thus indicating that the RLF has been identified, indicating the release of the UE-UE V2X sidelink connection, or indicating the transmission of a V2X message through a separate transmission resource pool; see ¶ 0287. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yiu RLF mechanism with the RLF feature in order to manage a sidelink in an efficient and improved manner when NR V2X SL unicast communication is performed; see ¶ 0012.

 	Regarding claim 16, Yiu fails to disclose releasing a sidelink communications connection with the first UE based at least in part on the determination of the radio link failure. However, in analogous art, Jung discloses control the transceiver to release the communication with the UE for the sidelink in case that the condition related to a radio link failure (RLF) for the sidelink is satisfied; see ¶ 0011. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yiu RLF mechanism with the RLF feature in order to manage a sidelink in an efficient and improved manner when NR V2X SL unicast communication is performed; see ¶ 0012.

  Regarding claim 17, Yiu fails to disclose determining the unsuccessful receipt of the one or more sidelink transmissions based at least in part on failing to decode sidelink control information or sidelink data during the transmission time interval. However, in analogous art, Jung discloses that when the terminal continuously fails to decode a physical sidelink control channel (PSCCH) [sidelink control information], out-of-sync indication [unsuccessful receipt] is generated; see ¶ 0167. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yiu RLF mechanism with the RLF feature in order to manage a sidelink in an efficient and improved manner when NR V2X SL unicast communication is performed; see ¶ 0012.


Allowable Subject Matter
Claims 11 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant remarks discloses that the office action erred in rejecting claims 1 and 20. Applicant indicates that the prior art does not disclose "detecting a radio link failure of the sidelink communications link based at least in part on whether the one or more feedback messages are received" as recited in amended claims. Examiner respectfully disagrees. Chae discloses determine [detecting] a radio link failure (RLF) based on the BLER exceeding a threshold value; see figure 29 numeral 2930 & ¶ 0254. The BLER is measured, during the RLM window, based on the HARQ ACK/NACK feedback [one or more feedback message]; see ¶ 0243. Examiner notes that the amended limitation fail to disclose the mechanism which enable to detect the link failure based on the one or more feedback message received. Therefore, Examiner have interpreted this limitation any mechanism  (e.g. BLER or out-of-sync) that enable detecting the failure based on one or more feedback message.

Applicant remarks discloses that the office action erred in rejecting claims 4 and 23. Applicant indicates that the prior art does not disclose " monitoring the sidelink communications link for receipt of the one or more feedback messages from the second UE … determining the radio link failure based at least in part on one or more unsuccessful receipts of the feedback messages based at least in part on the monitoring”. Examiner respectfully disagrees. Chae discloses determining [monitoring], based on the RLM window and HARQ ACK/NACK feedback [one or more feedback message], an block error rate (BLER); see figure 29 numeral 2920 & ¶ 00243/0254. Furthermore, determine [detecting] a radio link failure (RLF) based on the BLER exceeding a threshold value; see figure 29 numeral 2930 & ¶ 0254. Applicant indicates the prior art  measurement of the PSSCH BLER based on successful reception of HARQ feedback is not the same as "monitoring the sidelink communications link/or receipt of the one or more feedback messages" to identify "one or more unsuccessful receipts of the one or more feedback messages.". Examiner notes that the amended limitation fail to disclose the mechanism which enable to determine that the one or more feedback message have been unsuccessfully received. Therefore, Examiner have equated the BLER of the feedback message as indicating if it have been unsuccessfully received. 

Applicant remarks discloses that the office action erred in rejecting claims 7 and 24. Applicant indicates that the prior art does not disclose “initiating a timer based at least in part on an unsuccessful receipt of the one or more sidelink transmissions in the transmission time interval”. Examiner respectfully disagrees. Examiner respectfully disagrees. Yiu discloses once the UE detect that the CQI is less than the threshold Qout and generate an out-of-sync indication [unsuccessful]; see ¶ 0018. The out-of-sync indications have been generated, the UE may start the T310 timer and attempt to recover the radio link; see ¶ 0018.  If the radio link is not recovered before the T310 timer expires, a radio link failure may be declared. The T310 timer may count up to a specified threshold and/or count down from a specified starting point; see ¶ 0026. Examiner notes that the amended limitation fail to disclose the mechanism which enable to determine that the one or more feedback message have been unsuccessfully received. Therefore, Examiner have equated the detect that the CQI is less than the threshold Qout as indicating if it have been unsuccessfully receipt of the one or more transmission. 
For this reason discussed above, the claims are met by the prior art. Therefore, the claim rejections are maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Basu et al. (US 2021/0058833) The prior art is related to UEs in PC5 communication may monitor a radio link quality in a number of ways including: counting HARQ NACKs and/or RLC re-transmissions in one or both directions, counting CBRs above a certain threshold, and/or counting a number of OOS indications from a physical layer based on RLM RS measurements (e.g., RLF may happen in a sidelink communication if the metrics get worse such as by being beyond a threshold.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472                                                                                                                                                                                                        

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472